Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 1 of 6 PageID: 284




NOT FOR PUBLICATION

                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY
                                       CAMDEN VICINAGE

                                                         :
 DR. EVAN O’BRIEN, et al.,                               :
                                                         :
                        Plaintiffs,                      :        Civil No. 20-05479 (RBK/KMW)
                                                         :
              v.                                         :        OPINION
                                                         :
 AETNA, INC., et al.,                                    :
                                                         :
                        Defendants.                      :
                                                         :
                                                         :

KUGLER, United States District Judge:

       This matter comes before the Court upon Defendants’ Motion to Dismiss (Doc. 6). For the

reasons discussed herein, the Motion is GRANTED.

I.     BACKGROUND

       This matter involves an attempt to recover payments for medical services because of

Defendants’ alleged failure to properly compensate out-of-network medical providers. Plaintiffs

are healthcare providers in New Jersey. (Compl. ¶1.) Plaintiffs provided medical care to “Chelsea

D.” Chelsea D. receives health benefits through her employment with Defendant Amazon under

the   terms        of    a    self-funded   health   benefit   plan,   which   is   administered   by

Defendant Aetna and governed by ERISA. (Doc. 6, “Mot.” at 2.) Plaintiffs brought this action

against Defendants after Defendants failed to fully reimburse Plaintiffs for the cost of medical care

provided to Chelsea D. (Compl. ¶¶22, 23.) Plaintiffs are out-of-network providers under the plan

at issue. Plaintiffs contend that Chelsea D. executed a power of attorney which authorizes them to

pursue claims for payment. (Doc. 10, “Opp.” at 1.) Plaintiffs bring this case pursuant to a power

                                                     1
Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 2 of 6 PageID: 285




of attorney, seeking reimbursement for the full amount of the medical services rendered. (Opp. at

1.) Defendants brought the current motion seeking dismissal under Rule 12(b)(1) and Rule

12(b)(6).

II.     LEGAL STANDARD

        A. Motion to Dismiss Under 12(b)(1)

        “Under Article III of the United States Constitution, the power of the judiciary ‘extends

only to ‘Cases’ and ‘Controversies’” Long v. Se. Pa. Transp. Auth., 903 F.3d 312, 320 (3d Cir.

2018) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). “One element of the case-

or-controversy requirement is that [plaintiffs], based on their complaint, must establish that they

have standing to sue.” Raines v. Byrd, 521 U.S. 811, 818 (1997). The standing doctrine “limits the

category of litigants empowered to maintain a lawsuit in federal court” and has “developed in our

case law to ensure that federal courts do not exceed their authority as it has been traditionally

understood.” Spokeo, 136 S. Ct. at 1547. To maintain a suit, a “plaintiff must have (1) suffered an

injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is

likely to be redressed by a favorable judicial decision.” Id.

        On a motion to dismiss for lack of standing, the court must “tak[e] note of the elements a

plaintiff must plead to state a claim”—here, the three elements of Article III standing. Finkelman

v. Nat’l Football League, 810 F.3d 187, 194 (3d Cir. 2016). Second, the Court must eliminate from

consideration any allegations that, “because they are no more than conclusions, are not entitled to

the assumption of truth.” Id. Third, “where there are well-pleaded factual allegations, [the Court]

assume[s] their veracity and then determine[s] whether they plausibly” establish the prerequisites

of standing. Id. In conducting this analysis, all aspects of a complaint must rest on “well-pleaded

factual allegations” and not “mere conclusory statements.” Id. To survive a motion to dismiss for



                                                   2
Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 3 of 6 PageID: 286




lack of standing, a plaintiff “must allege facts that affirmatively and plausibly suggest that it has

standing to sue. Speculative or conjectural assertions are not sufficient.” Id. The burden of

establishing standing rests with the plaintiffs. Berg v. Obama, 586 F.3d 234, 238 (3d Cir. 2009).

       B. Motion to Dismiss Under 12(b)(6)

       When evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6),

“courts accept all factual allegations as true, construe the complaint in the light most favorable to

the plaintiff, and determine whether, under any reasonable reading of the complaint, the plaintiff

may be entitled to relief.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009) (quoting

Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008)). A complaint survives a motion to

dismiss if it contains sufficient factual matter, accepted as true, to “state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). It is not for courts

to decide at this point whether the non-moving party will succeed on the merits, but “whether they

should be afforded an opportunity to offer evidence in support of their claims.” In re Rockefeller

Ctr. Props., Inc. Sec. Litig., 311 F.3d 198, 215 (3d Cir. 2002). While “detailed factual allegations”

are not necessary, a “plaintiff's obligation to provide the grounds of his entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (internal quotations omitted); see also Ashcroft v.

Iqbal, 556 U.S. 662, 678–79 (2009).

III.   DISCUSSION

       A. Motion to Dismiss for Lack of Standing

       Defendants first move to dismiss, arguing that Plaintiffs, as out-of-network medical

providers, do not have standing to assert a claim against Defendants. Defendants assert that

Chelsea D.’s health plan included an unambiguous clause prohibiting assignment of benefits. (Mot.



                                                  3
Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 4 of 6 PageID: 287




at 4.) Therefore, Defendants contend that an assignment of rights cannot confer standing on

Plaintiffs. (Mot. at 4.) In response, Plaintiffs argue that they have standing not under an assignment,

but rather a power of attorney. (Opp. at 4.) The Court addresses these arguments in turn.

       Generally, only a participant or beneficiary under a plan has standing to bring an ERISA

claim. 29 U.S.C. § 1132(a)(1). Plaintiffs, as healthcare providers, are neither participants nor

beneficiaries. See Pascack Valley Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388

F.3d 393, 400 (3d Cir. 2004). However, “[a]s ERISA is silent on the issue of standing, Third Circuit

precedent sets forth that a healthcare provider may bring a cause of action by acquiring derivative

standing through an assignment of rights from the plan participant or beneficiary to the healthcare

provider.” Univ. Spine Ctr. v. Aetna, Inc., No. 17-13654, 2018 WL 1757027, at *2 (D.N.J. Apr.

12, 2018). “Healthcare providers that are neither participants nor beneficiaries in their own right

may obtain derivative standing by assignment from a plan participant or beneficiary.” N. Jersey

Brain & Spine Center v. Aetna, Inc., 801 F.3d 369, 372 (3d Cir. 2015).

       While assignment of benefits may confer standing, “anti-assignment clauses in ERISA-

governed health insurance plans as a general matter are enforceable.” Am. Orthopedic & Sports

Med. v. Independence Blue Cross Blue Shield, 890 F.3d 445, 453 (3d Cir. 2018). In a recent

decision, the Third Circuit held that, “[a]nti-assignment clauses in ERISA-governed health

insurance plans as a general matter are enforceable,” provided that the clause is unambiguous. Id.

at 543. Courts use traditional principles of contract law to determine the enforceability and scope

of assignment and anti-assignment clauses in ERISA-governed plans. See id. (“In sum, we

perceive no compelling reason to stray from the ‘black-letter law that the terms of an unambiguous

private contract must be enforced.’”) (quoting Travelers Indem. Co. v. Bailey, 557 U.S. 137, 150

(2009)); see also Univ. Spine Ctr. v. Aetna, Inc., 774 F. App’x 60, 62–63 (3d Cir. 2019) (using



                                                  4
Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 5 of 6 PageID: 288




contract law to conclude that an anti-assignment clause in ERISA plan was not ambiguous).

“Contractual language is unambiguous if it is ‘capable of only one objectively reasonable

interpretation.’” Univ. Spine Ctr., 774 F. App’x at 63 (quoting Baldwin v. Univ. of Pittsburgh Med.

Ctr., 636 F.3d 69, 76 (3d Cir. 2011)).

       Here, the insurance plan contains an anti-assignment clause. The plan states that “coverage

and your rights under this plan may not be assigned.” (Mot. at 6.) The Court finds that the anti-

assignments clause is clear and not ambiguous. Rather, the plain language of the plan clearly

prohibits participants from giving healthcare providers like Plaintiffs the right to receive any

payments for medical services. See Enlightened Solutions, LLC v. United Behavioral Health, No.

18-6672, 2018 WL 6381883, at *3, 5 (D.N.J. Dec. 4, 2018) (concluding that statement that “[a]

Claimant may not assign his/her Claim under the Plan to a Nonparticipating Provider without the

Plan’s express written consent” was an unambiguous anti-assignment clause). Plaintiffs do not

challenge this clause or make any argument that it is ambiguous. Therefore, Plaintiffs cannot use

an assignment of rights to establish standing.

       However, Plaintiffs contend that they have standing via a power of attorney. Plaintiffs

attach an executed Power of Attorney (Doc. 10-1, “Power of Attorney”), which “authorize[s] the

Attorneys in Fact to collect payments or benefits for medical services performed by Dr. Evan

O’Brien directly against any insurance carries[.]” (Power of Attorney at 1.) The power of attorney

names the “Shareholders of Millennium Surgical Center” and Dr. Evan O’Brien as attorneys-in-

fact. (See Power of Attorney.) In response, Defendants assert that the power of attorney is not a

valid mechanism to confer standing. The Court agrees. As this Court has previously held, there is

a “general prohibition on a litigant’s raising another person’s legal rights.” Lexmark Int’l Inc. v.

Static Control Components. Inc., 572 U.S. 118, 126 (2014) (citation omitted). “Granting power of



                                                 5
Case 1:20-cv-05479-RBK-KMW Document 16 Filed 02/23/21 Page 6 of 6 PageID: 289




attorney is not an assignment and “does not enable the grantee to bring suit in his own name.” New

Jersey Spine & Orthopedics, LLC v. Bae Sys., Inc., No. 18-10735, 2020 WL 491258, at *2 (D.N.J.

Jan. 29, 2020) (citing Advanced Magnetics, Inc. v. Bayfront Partners, Inc., 106 F.3d 11, 12–18

(2d. Cir. 1997)). In other words, “[g]ranting a power of attorney does not transfer an ownership

interest in the claim.” Id. (internal citation and quotation omitted).

       Here, the Complaint identifies Dr. Evan O’Brien and the Shareholders of Millennium

Surgical Center as Plaintiffs—not Chelsea D, the patient and beneficiary of the plan. (Doc. 1.) An

attorney-in-fact cannot litigate on their own behalf and for their own benefit. Further, the

Complaint seeks to enforce Plaintiffs’ rights, rather than the rights of Chelsea D., and there is no

allegation that Chelsea D. has suffered any harm. Therefore, because the plan prohibits an

assignment of benefits and Plaintiffs improperly assert their claims pursuant to the Power of

Attorney, the Court finds that Plaintiffs lack standing upon which to brings their ERISA claims.

       B. Motion to Dismiss for Failure to State a Claim

       Because the Court finds that Plaintiffs lack standing to assert their claims, the Court does

not address Defendants’ arguments pertaining to the Motion to Dismiss pursuant to Rule 12(b)(6).

IV.    CONCLUSION

       For the reasons contained herein, Defendants’ Motion to Dismiss Pursuant to Rule 12(b)(1)

(Doc. 6) is GRANTED. Plaintiffs’ claims are dismissed WITHOUT PREJUDICE. An

accompanying Order will issue.

Dated: 2/22/2021                                                         /s/ Robert B. Kugler
                                                                         ROBERT B. KUGLER
                                                                         United States District Judge




                                                   6
